DETAILED ACTION
Non-Final Rejection 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

The following addresses applicant’s remarks/amendments dated 22nd February, 2022.  No Claim(s) were amended; Claim(s) 1-20 were cancelled, and Claim(s) 21-39 were added.  Therefore, Claim(s) 21-39 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 7-9) with respect Claim(s) 21-39 being distinguishable over the prior art have been fully considered but are moot since the amendments will require a new search and examination based on a change of scope in the claim(s), wherein either new prior art or current prior art on record, viewed in light of the amendments, will be searched.

Election/Restrictions
Newly submitted Claim(s) 21-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally presented Claim(s) 1-20, (Species I) includes utilities, methods, and/or systems that are distinct from Claim(s) 21-39 (Species II), such as a “method comprising: simultaneously determining a first voltage signal and a second voltage signal from each one of a plurality of sensors located in a streamer using triple piezoelectric structures, wherein the first voltage signal represents pressure of a respective one of the plurality of sensors; and wherein the second voltage signal represents acceleration of a respective one of the plurality of sensors; determining vertical components of the acceleration based on the simultaneous determination; and reducing noise associated with the sensor based on the first voltage signal, the second voltage signal, and the vertical component”; “A system, comprising: a streamer, comprising: a first sensor subarray comprising a plurality of sensors, wherein each sensor of the first sensor subarray comprises a hydrophone and an accelerometer; a second sensor subarray comprising a plurality of sensors located perpendicular to the first sensor subarray, wherein each sensor of the second sensor subarray comprises a hydrophone and an accelerometer; and a controller coupled to the first sensor subarray and the second sensor subarray and configured to: simultaneously determine a first voltage signal and a second voltage signal from each sensor in the first sensor subarray and the second sensor subarray using triple piezoelectric structures; and determine vertical components of acceleration associated with the first sensor subarray and the second sensor subarray based on the simultaneous determination”; and “a method to manufacture a geophysical data product comprising: obtaining and processing geophysical data to generate the geophysical data product,. On the other hand, Claim(s) 21-39 disclose a separate utility that is distinct from Claim(s) 1-20, such as “A system, comprising: a marine seismic streamer defining a longitudinal dimension and an interior volume; a first plurality of sensors disposed in the interior volume and spaced apart in the longitudinal dimension according to a first spacing interval; and a controller disposed in the interior volume; wherein each of the first plural sensors comprises: an enclosure having two opposing interior walls; first and second piezoelectric elements disposed on the opposing interior walls of the enclosure; a third piezoelectric element disposed on a flexible substrate within the enclosure and between the opposing interior walls; a pressure signal output node disposed on an exterior surface of the enclosure and coupled to the first and the second piezoelectric elements; and an acceleration signal output node disposed on the exterior surface of the enclosure, distinct from the pressure signal output node, and coupled to the third piezoelectric element; wherein a first combined pressure signal derived from the pressure signal output nodes of the first plural sensors is coupled to a pressure signal input of the controller; and wherein a first combined acceleration signal derived from the acceleration signal output nodes of the first plural sensors is coupled to an acceleration signal input of the controller”; “a method, comprising: towing a marine seismic streamer that defines a longitudinal dimension and an interior volume; wherein the streamer comprises a first plurality of sensors disposed in the interior volume and spaced apart in the longitudinal dimension; wherein each of the first plural sensors comprises: an enclosure having two opposing interior walls; first and second piezoelectric elements disposed on the opposing interior walls of the enclosure; a third piezoelectric element disposed on a flexible substrate within the enclosure and between the opposing interior walls; a pressure signal output node disposed on an exterior surface of the enclosure and coupled to the first and the second piezoelectric elements; and an acceleration signal output node disposed on the exterior surface of the enclosure, distinct from the pressure signal output node, and coupled to the third piezoelectric element; deriving a first combined pressure signal from the pressure signal output nodes of the first plural sensors; and deriving a first combined acceleration signal from the acceleration signal output nodes of the first plural sensor”.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation of claims 1-20.  Accordingly, Claim(s) 21-39 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
TIME PERIODS FOR FILING A REPLY TO THIS NOTICE:
Applicant is given no new time period if the non-compliant amendment is an after-final amendment or an amendment filed after allowance. If applicant wishes to resubmit the non-compliant after-final amendment with corrections, the entire corrected amendment must be resubmitted.
Applicant is given two months from the mail date of this notice to supply the correction, if the non-compliant amendment is one of the following: a preliminary amendment, a non-final amendment (including a submission for a request for continued examination (RCE) under 37 CFR 1.114), a supplemental amendment filed within a suspension period under 37 CFR 1.103(a) or (c), and an amendment filed in response to a Quayle action. If any of above boxes 1. to 4. are checked, the correction required is only the corrected section of the non-compliant amendment in compliance with 37 CFR 1.121.
Extensions of time are available under 37 CFR 1.136(a) only if the non-compliant amendment is a non-final amendment or an amendment filed in response to a Quayle action.
Failure to timely respond to this notice will result in:
Abandonment of the application if the non-compliant amendment is a non-final amendment or an amendment filed in response to a Quayle action; or
Non-entry of the amendment if the non-compliant amendment is a preliminary amendment or supplemental amendment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is 571-272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645




/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645